BERZON, Circuit Judge,
concurring.
I write separately to note that if the determination after trial is that Mackay was a non-member of the union, the application of Peoples v. S. Pac. Co., 232 F.2d 707, 708 (9th Cir.1956), and Stumo v. United Air Lines Inc., 382 F.2d 780 (7th Cir. 1967), on which the defendant union relies, may depend upon whether relief is available against the union from the Board of Adjustment. See 45 U.S.C. § 153 First© (1986) (“The disputes between an employee or group of employees and a carrier or carriers growing out of grievances ... shall be handled in the usual manner ...; but, failing to reach an adjustment in this manner, the disputes may be referred by petition of the parties or by either party to the appropriate division of the Adjustment Board .... ” (emphasis added)). That issue has not heretofore been addressed by the parties or the district court.